 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9   E. DRAKE,                                            Case No.: 3:19-cv-0192-CAB-(WVG)
10                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
11   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS
12   GALLAGHER BASSETT SERVICES,
                                                          [Doc. No. 2.]
     INC.; PAPYRUS RECYCLED
13
     GREETINGS, INC.; SCHURMAN FINE
14   PAPERS INC.,
15                                    Defendants.
16
17         On, January 28, 2019, Plaintiff, a non-prisoner, filed a complaint asserting a myriad
18   of claims including negligence, equal protection violations under 42 U.S.C § 1983,
19   products liability, false and misleading advertising, breach of warranty, deceptive and
20   unfair trade practices, and intentional infliction of emotional distress. [Doc. No. 1.]
21   Plaintiff also filed a request to proceed in forma pauperis (“IFP”). [Doc. No. 2.] For the
22   following reasons, Plaintiff’s motion is GRANTED.
23         Generally, all parties instituting a civil action in this court must pay a filing fee. See
24   28 U.S.C. § 1914(a); CivLR 4.5(a). But, pursuant to 28 U.S.C. § 1915(a), the court may
25   authorize the commencement, prosecution or defense of any suit without payment of fees
26   if the plaintiff submits an affidavit, including a statement of all his or her assets, showing
27   that he or she is unable to pay filing fees or costs. “An affidavit in support of an IFP
28   application is sufficient where it alleges that the affiant cannot pay the court costs and still

                                                      1
                                                                               3:19-cv-0192-CAB-(WVG)
 1   afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 2   “[A] plaintiff seeking IFP status must allege poverty with some particularity, definiteness
 3   and certainty.” Id. (internal quotation marks omitted). The granting or denial of leave to
 4   proceed in forma pauperis in civil cases is within the sound discretion of the district court.
 5   Venerable v. Meyers, 500 F.2d 1215, 1216 (9th Cir. 1974) (citations omitted).
 6         In his IFP application Plaintiff states that he is disabled and has not worked since
 7   2005, and receives $1,145.00 a month in government assistance in the form of Social
 8   Security. [Doc. No. 2-1 at 2.] Further, he attests that he owes $22,000 in medical bills,
 9   $400.00 to credit cards, has a $196.00 a month car payment, pays $205.00 in rent, spends
10   $180.00 a month on food, outlays $95.00 on toiletries, clothing, utilities, and internet, pays
11   $100.00 in insurance and has $40.00 left in his bank account and $18.00 in cash. [Id. at 2-
12   4.]
13         Based on the “particularity, definiteness and certainty” in the information provided,
14   the court is persuaded that Plaintiff lacks the funds to pay the filing fee and “still afford the
15   necessities of life.” Escobedo, 787 F.3d at 1234. Therefore, Plaintiff’s motion to proceed
16   IFP [Doc. No. 2] is GRANTED.
17         Upon granting a request to proceed in forma pauperis, a court must additionally
18   screen a complaint pursuant to 28 U.S.C § 1915(e). Specifically, federal courts are given
19   the authority to dismiss a case if the action is legally “frivolous or malicious,” fails state a
20   claim upon which relief may be granted or seeks monetary relief from a defendant who is
21   immune from such relief. 28 U.S.C. § 1915(e)(2). While not every one of the twenty-two
22   causes of action pass muster, the Court finds sufficient allegations in Plaintiff’s complaint
23   to survive the sua sponte screening required by 28 U.S.C. §§ 1915(e)(2) and 1915A(b).
24   Accordingly, the Court will direct the U.S. Marshal to effect service on Plaintiff’s behalf.
25   See 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process and
26   perform all duties in [IFP] cases.)’ Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that
27   service be made by a United States marshal or deputy marshal . . . if the plaintiff is
28   authorized to proceed in forma pauperis under 28 U.S.C. § 1915.”).

                                                     2
                                                                                3:19-cv-0192-CAB-(WVG)
 1         Accordingly, it is HEREBY ORDERED:
 2      1. The Clerk of the Court is DIRECTED to issue a summons as to Plaintiff’s
 3   complaint [Doc. No. 1] upon Defendants and forward it to Plaintiff along with a blank U.S,
 4   Marshall Form 285s for each named Defendant. In addition, the Clerk is directed to
 5   provide Plaintiff with a certified copy of this Order and a certified copy of his complaint
 6   [Doc. No. 1] and the summons so that he may serve each named Defendant. Upon receipt
 7   of this “IFP Package,” Plaintiff is directed to complete the Form 285s as completely and
 8   accurately as possible, and to return them to the United States Marshall according to the
 9   instructions provided by the Clerk in the letter accompanying his IFP package.
10      2. Upon receipt, the U.S. Marshall is ORDERED to serve a copy of the complaint and
11   summons upon the named Defendants as directed by Plaintiff on the Form 285s. All costs
12   of service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P.
13   4(c)(3).
14      3. Plaintiff must serve upon the Defendants or, if appearance has been entered by
15   counsel, upon Defendants’ counsel, a copy of every further pleading or other document
16   submitted for consideration by the Court. Plaintiff must include with the original paper to
17   be filed with the Clerk of the Court, a certificate stating the manner in which a true and
18   correct copy of the document was served on the Defendants, or counsel for Defendants,
19   and the date of that service. Any paper received by the Court which has not been properly
20   filed with the Clerk, or which fails to include a Certificate of Service, may be disregarded.
21         It is SO ORDERED.
22   Dated: January 30, 2019
23
24
25
26
27
28

                                                   3
                                                                             3:19-cv-0192-CAB-(WVG)
